            Case 1:21-cv-02946-RA Document 10 Filed 07/01/21 Page 1 of 1

THE WEITZ LAW FIRM, P.A.
                                                                             Bank of America Building
                                                                        18305 Biscayne Blvd., Suite 214
                                                                               Aventura, Florida 33160




July 1, 2021

VIA CM/ECF
Honorable Judge Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square - Courtroom 1506
New York, NY 10007

                       Re:      Norris v. Washland, LLC, et al.
                                Case 1:21-cv-02946-RA

Dear Judge Abrams:

        The undersigned represents the Plaintiff in the above-captioned case matter. The Initial
Pretrial Conference in this matter is currently scheduled for July 9, 2021, at 10:15 a.m., in your
Honor's Courtroom. However, the Defendants have not yet appeared in this matter, having been
properly served through the Secretary of State [D.E. 8 & D.E. 9]. In order to allow the parties adequate
time to engage in early settlement discussions, while affording additional time for the defendants to
appear, a 30-day adjournment of the Conference is hereby respectfully requested to a date most
convenient to this Honorable Court.

       Thank you for your consideration of this first adjournment request.

                                               Sincerely,

                                               By: /S/ B. Bradley Weitz              .

  Application granted. The initial conference scheduled for
  July 9, 2021 is hereby adjourned to August 13, 2021 at 3:15
  p.m. The joint letter described at Dkt. 7 shall be due August
  6, 2021. The Court will hold this conference by telephone.
  The parties shall use the dial-in information provided below
  to call into the conference: Call-in Number: (888) 363-4749;
  Access Code: 1015508. This conference line is open to the
  public.

  Plaintiff is directed to provide a copy of this order to
  Defendants.

  SO ORDERED.


  ______________________
  Hon. Ronnie Abrams
  07/02/2021
